 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-01272-001-PHX-SMM
10                 Plaintiff,                         ORDER
11   v.
12   Eduardo Flores-Gaspar,
13                 Defendant.
14
15
16          On September 19, 2018, Magistrate Judge James F. Metcalf issued "Findings and
17   Recommendation of the Magistrate Judge Upon a Plea of Guilty and Order." Magistrate
18   Judge Metcalf recommends to the District Court that this Judge accept the Defendant's
19   plea of guilty, subject to the Court's acceptance of the Plea Agreement. Having reviewed
20   this matter de novo, and no objections having been filed pursuant to 28 USC § 636(b)(1),
21   the Court accepts the Recommendation of Magistrate Judge Metcalf.
22          Accordingly,
23          IT IS HEREBY ORDERED accepting the Defendant's plea of guilty.
24          IT IS FURTHER ORDERED that the plea agreement will not be accepted or
25   rejected at this time but the matter will be referred to the Probation Office for report and
26   recommendation. In this connection, the Defendant may be interviewed by the Probation
27   ///
28
 1   officer and the Court will inspect the presentence report for the purpose of determining
 2   whether to accept or reject the plea agreement.
 3         Dated this 5th day of October, 2018.
 4
 5
 6                                                     Honorable Stephen M. McNamee
 7                                                     Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
